Citation Nr: 0703895	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from December 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

I.  the veteran did not engage in combat.

2.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
August 2003, after the enactment of the VCAA.  A letter dated 
in September 2003, prior to the initial adjudication of the 
veteran's claim, explained the evidence necessary to support 
his claim of entitlement to service connection for PTSD.  It 
requested that the veteran complete a questionnaire 
concerning his claimed PTSD stressors.  It noted the evidence 
that had been received in support of the claim and the action 
that had been taken by the RO.  It provided the veteran with 
instructions concerning the assistance VA would provide in 
obtaining evidence.  

A March 2006 letter provided the veteran with information 
concerning how VA establishes disability ratings and 
effective dates.

A June 2006 letter asked the veteran for additional evidence 
pertaining to his claimed stressor.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  The RO has made attempts to 
verify the veteran's claimed stressors.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  His service personnel records do not show 
that he received any citations or awards for participation in 
combat with the enemy, and he does not contend that he served 
in combat.  See 38 C.F.R. § 3.304(f).    Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

VA treatment records reflect a diagnosis of PTSD, based upon 
the veteran's report that his friend was run over by a truck 
and killed overseas.

The veteran asserts that he has PTSD as a result of hearing 
about two friends being injured in a motor vehicle accident.  
He has reported that while they were all stationed in 
Germany, two friends went into town while he stayed behind.  
His friends were hit by a truck while returning to base, and 
one of them was killed.  He indicates that after hearing the 
news, he took a bottle of pills in a suicide attempt.  He 
reports that he awoke at the 97th General Hospital in 
Frankfort.  (In a VA medical report, it was indicated that he 
had seen the friend run over and killed.)

The veteran's service medical records are silent with respect 
to any diagnosis, complaint, or abnormal finding pertaining 
to his psychiatric health.  There is no indication that he 
was hospitalized in Germany as the result of a suicide 
attempt.  On separation examination, the veteran was 
psychiatrically normal.

The information provided by the veteran includes first names 
or nicknames of the friends he alleges were involved in a 
motor vehicle accident in Germany.  He has reported that the 
accident occurred in July 1975.  However, despite requests 
from the RO, the veteran has not provided the first and last 
names of his friends.

In August 2006, the RO made a formal finding that the 
information received from the veteran was insufficient to 
forward to the service department for verification of the 
claimed stressor.  

Having carefully considered the record in this case, the 
Board finds that there is insufficient evidence to meet the 
criteria for establishing service connection for PTSD.  
Although the veteran has been given a diagnosis of PTSD, 
there is no independent corroboration of his claimed 
stressor.  In this regard, the Board notes that although the 
RO has made repeated requests for more specific information 
from the veteran, he has not provided VA with the full names 
of the individuals he asserts were involved in a motor 
vehicle accident which resulted in the death of his friend.  
The information provided by the veteran is insufficient to 
allow for verification by the service department.  As such, 
the veteran's claimed stressor has not been verified.  
Therefore, having considered all procurable and assembled 
data, the Board concludes that the criteria for service 
connection for PTSD are not met.  The Board also notes that 
the veteran has been inconsistent in the reporting of the in-
service event.  Although on appeal he has indicated that he 
had been told of the injury and death, to his examiners he 
reported that he had seen the incident.
			
In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


